DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 10-13 and 15-25 are allowed.
 The following is an examiner’s statement of reasons for allowance: 
Regarding claim 10, Xu et al. (US Pub. 20130057790) teaches (in figures 12-16) a display system, comprising: a display device (22), three layers of liquid crystal cells (first cell comprising 88, 90, and 92, second cell comprising 96, 98, and 100, and third cell comprising 104, 160, and 108) on a light-emitting side of the display device, and a controller device (112), wherein the display device is configured to display a display picture; the three layers of liquid crystal cells are configured to control an exit angle of light of the display picture (see figures 14a-14b and paragraph 146 and 149); and the controller device is configured to control positions of both light-transmitting regions and light-shielding regions in each layer of liquid crystal cell in the at least three layers of liquid crystal cells to control a display mode of the display picture (see figures 14a-14B and paragraph 145-148, 159 and 163); wherein the controller device is configured to control the at least three layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged, and orthographic projections of the light-transmitting regions in two layers of liquid crystal cells of the at least three layers of liquid crystal cells, which are adjacent to each other, on a display surface of the display device do not completely overlap each other, so that the display mode is three-dimensional stereoscopic display (see figures 14A-15 and paragraphs 145-154); wherein the controller device is configured to control widths (d4) of the light-transmitting regions of a liquid crystal cell in an intermediate layer (98) to be larger than widths of the light-transmitting regions (d2) of liquid crystal cells in two layers other than the intermediate layer (90 and 106) (see paragraph 152 and 154). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a system in which the controller device is configured “to control widths of the light-shielding regions of the liquid crystal cell in the intermediate layer to be larger than widths of the light- shielding regions of the liquid crystal cells in the two layers other than the intermediate layer” in combination with the other required elements of claim 10. 
Regarding claim 11, Xu et al. (US Pub. 20130057790) teaches (in figures 7-11) a display system, comprising: a display device (22), two layers of liquid crystal cells (a first cell comprising 50, 52, and 54 and a second cell comprising 32, 34, and 36) on a light-emitting side of the display device, and a controller device (64), wherein the display device is configured to display a display picture; the two layers of liquid crystal cells are configured to control an exit angle of light of the display picture (paragraph 118); and the controller device is configured to control positions and/or widths of both light- transmitting regions (“transparent regions”) and light-shielding regions (“opaque regions”) in each layer of liquid crystal cell in the two layers of liquid crystal cells to control a display mode of the display picture (paragraphs 116-117 and 122); wherein the controller device is configured to control the two layers of liquid crystal cells to form the light-transmitting regions and the light- shielding regions, the light-transmitting regions and the light-shielding regions are alternately arranged (see figures 10A and 10B and paragraphs 122-126), overlapping regions (overlapping opaque regions) are between orthographic projections of the light-transmitting regions in different layers of liquid crystal cells on a display surface of the display device (see figures 10A and 10B and paragraphs 122-126), so that the display mode is anti-peep display (see paragraph 136) and wherein the controller device is configured to control the two layers of liquid crystal cells to in a completely light-transmitting state so that the display mode is a wide angle display (see paragraph 127). 
Xu et al. teaches in a later embodiment (shown in figures 12 and 17-20) forming a display system, comprising: a display device (22), three layers of liquid crystal cells on a light-emitting side of the display device (first cell comprising 88, 90, and 92, second cell comprising 96, 98, and 100, and third cell comprising 104, 160, and 108), and a controller device (130), wherein the display device is configured to display a display picture; the three layers of liquid crystal cells are configured to control an exit angle of light of the display picture (see paragraphs 174 and 178); wherein the controller device is configured to control n layers (“one or more”) of liquid crystal cells of the three layers of liquid crystal cells to form the light-transmitting regions and the light-shielding regions ( “a grating for changing the angular viewing range as described above with reference to FIGS. 2A, 2B for example” see paragraph 174 and paragraph 92). 
However, the prior art taken alone or in combination fails to teach or fairly suggest a display in which the controller is configured such that in a narrow viewing mode each liquid crystal cell, except for the n layers of liquid crystal cells, is in a completely light-transmitting state, and overlapping regions are between orthographic projections of the light-transmitting regions in different layer of the liquid crystal cells of the n layers of liquid crystal cells on a display surface of the display device, wherein n is an integer greater than or equal to 2, in combination with the other required elements of claim 11.
Claims 12, 13, and 15-25 would be allowable by virtue of their dependency. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant’s arguments, see pages 9-10 of applicant’s response, filed 10/04/2021, with respect to claims 10-13 and 15-25 have been fully considered and are persuasive.  The rejections under 35 U.S.C. 112 of claims 10-13 and 15-25 have been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER P GROSS whose telephone number is (571)272-5660. The examiner can normally be reached Monday-Friday 9am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEXANDER P GROSS/Examiner, Art Unit 2871